DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 13 objected to because of the following informalities:  “further comprising” should be added to the claim.  Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 and 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 and 46 recite the limitation "…to compensate for different radar views of the subject" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claim. The independent claims upon which these claims depend have no positive recitation of radar in the claims, leading to ambiguity as to how these radar views relate to the claims. 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 9-19, 22-24, 26-30, 35-45, 48-50, and 52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an algorithm for deriving one or more physiological parameters from processed motion signal. Such an algorithm amounts to no more than transforming one signal into another without significantly more. This judicial exception is not integrated into a practical application because, unlike the invention of claims 5-8, 20-21, 25, 31-34, 47, and 51, there is no other structures that are included that integrates the algorithm into a practical application. The algorithm includes motion compensation, but such compensation does not require any particular apparatus or structural limitation that impacts the algorithm (cf. Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902-03 (Fed. Cir. 2017). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to the use of conventional data gathering and processing structures/techniques.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-9, 13, 24, 26-35, 39, 50, and 52 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2010/0198083 A1 to Lin et al. (“Lin”).
s to claims 1 and 27 (method and apparatus claims are treated together as the apparatus components relate to the method, mutatis mutandis) method for monitoring of one or more physiological parameters of a subject, the method comprising: 
sensing motion of a subject with motion sensing apparatus ([0036], [0104]); 
processing of motion signals from the motion sensing apparatus to cancel a sway motion of the subject (see [0059]-[0060]—even random motion has a sway (side to side, front to back) movement when a subject attempts to stand/sit/lie still); 
deriving one or more physiological parameters of the subject from the processed motion signals (see [0049]-[0050] and [0099]; and 
generating output with an output system based on the one or more physiological parameters (see [0104] and Figs. 15B-16).  
As to claims 2 and 28, Lin further discloses wherein sensing motion of the subject comprises:
transmitting, with one or more transmitters, radio frequency electromagnetic radiation towards the subject (see Fig 1, elements 102/112); and 
receiving, with one or more receivers, reflected radio frequency electromagnetic radiation scattered least by the subject (see Fig 1, elements 102/112).  
As to claims 3 and 29, Lin further discloses wherein the processing comprises combining motion signals from a plurality of sensors of the motion sensing apparatus (see [0060], eqn. 8).  
As to claims 4 and 30, Lin further discloses wherein the combining comprises adding the motion signals (see [0060], eqn. 8).  
As to claims 5 and 31, Lin further discloses wherein the motion sensing apparatus detects sway motion of the subject at a first location with a first sensor, and detects sway motion of a 
As to claims 6 and 32, Lin further discloses wherein the first sensor and second sensor are positioned at opposing sides of the subject ([0036]).  
As to claims 7 and 33, Lin further discloses wherein the first sensor and second sensor are oriented at an angle with respect to the subject, the angle being between about 100 and 260 degrees ([0036]).  
As to claims 8 and 34, Lin further discloses wherein the angle is between about 150 and 210 degrees ([0036]).  
As to claims 9 and 35, Lin further discloses wherein the processing comprises: receiving signals generated by two or more sensors including at least a first sensor and a second sensor, wherein the received signals include at least one of demodulated signals and signals associated with an I path and a Q path; and performing a linear combination of the received signals such that signal power associated with the received signals is substantially minimized (see [0044]-[0050]).  
As to claims 13 and 39, Lin further discloses generating a sway signal representative of the sway motion of the subject (see [0060], eqn. 8).  
As to claims 24 and 50, Lin further discloses wherein the one more physiological parameters comprises any of a respiratory parameter and a cardiac parameter (see [0050] and [0099]).  
As to claims 26 and 52, Lin further discloses wherein the output system comprises one or more of a display, an audible system or an external medical system (see [0037]).  
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 10-12, 22-23, 25, 36-38, 48-49, and 51  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin in view of US 2010/0152600 A1 to Droitcour et al. (“Droitcour ‘600”).
As to claims 10-12 and 36-38, Lin does not appear to disclose wherein performing the linear combination comprises calculating the linear combination with an adaptive filter wherein 
However, in a similar invention, Droitcour ‘600 discloses the steps/processor for performing the linear combination comprises calculating the linear combination with an adaptive filter wherein the adaptive filter comprises a least mean squares process and rotating signals of the I path and Q path in a plane with a radii by projecting the signals on a line or arc (see [0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the linear combination of Lin with the adaptive filter of Droitcour ‘600 as such a combination would predictably result in an optimal signal representing cardiovascular motion of the subject.
As to claims 22 and 48, Lin fails to disclose the step of/configuration for computing empirical mode decomposition on the motion signals to separate a respiratory signal from a swaying signal.  
However, Droitcour ‘600 suggests such a technique (see [0185]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the sway cancellation of Lin with the Empirical Mode Decomposition given the explicit suggestion to do so by Droitcour ‘600.
As to claims 23 and 49,  Lin fails to disclose the step of/configuration for determining sway of the subject using any of a load cell, an optical sensor, a laser and an ultrasound sensor.  
However, Droitcour ‘600 suggests such a technique (see [0501]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the sway cancellation of Lin with additional motion compensation suggested by Droitcour ‘600 in order to achieve the predictable result of improving sensor accuracy.

However, Droitcour ‘600 discloses such a technique (see [0406]-[0421])). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the sway cancellation of Lin with the apnea detection disclosed by Droitcour ‘600 in order to achieve the predicable result of apnea detection to improve patient sleep quality.
Claims 14-16 and 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin in view of a thesis entitled “Non-contact measurement of heart and respiration rates with a single -chip microwave Doppler radar” by Droitcour (“the Droitcour Thesis”)
As to claims 14-16 and 40-42, Lin fails to disclose performing a principal component analysis on the motion signals, performing another principal component analysis on a result of the principal component analysis, or determining one of a physiological signal and a sway signal by selecting an output of the another principal component analysis based on a comparison of eigenvalues, wherein the physiological signal is a respiratory signal.  
However, in a very similar disclosure the Droitcour Thesis discloses the steps of performing a principal component analysis on the motion signals, performing another principal component analysis on a result of the principal component analysis, and determining one of a physiological signal and a sway signal by selecting an output of the another principal component analysis based on a comparison of eigenvalues, wherein the physiological signal is a respiratory signal (see pp. 203-204).   
.
Allowable Subject Matter
Claims 17-18 and 43-44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 20-21 and 46-47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791